                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

KEVIN SCOTT VANRHEE,

                     Petitioner,                   Case No. 1:19-cv-956

v.                                                 Honorable Paul L. Maloney

LES PARISH,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   January 16, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
